Citation Nr: 1826181	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-03 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, left foot, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for plantar fasciitis, right foot, to include as secondary to service-connected disease or injury. 

[Two separate decisions have been issued with respect to additional issues on appeal.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to June 2010, with ACDTURA from September 1998 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2017 Travel Board hearing.  A copy of the transcript is associated with the file. 


FINDINGS OF FACT

1.  The Veteran is not shown to have plantar fasciitis of the left foot.

2.  The Veteran is not shown to have plantar fasciitis of the right foot.


CONCLUSIONS OF LAW

1.  Plantar fascitis of the left foot was not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. §§ 101, 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  A left foot disorder is not proximately due to, the result of or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2017).

3.  Plantar fascitis of the right foot was not incurred in or aggravated by service.  38 U.S.C. §§ 101, 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  A right foot disorder is not proximately due to, the result of or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Plantar Fasciitis

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Furthermore, the Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  The Board notes that pain can cause disability.  Saunders v. Wilkie, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  However, the relevant statute here, 38 U.S.C. § 1110, requires that for the grant of service connection the disability must be due to an identified disease or residual of injury.

As a preliminary matter, the Board notes that the Veteran is service-connected for bilateral calcaneal spurs and plantar keratosis.  

The Veteran's April 2015 claim sought compensation for bilateral plantar fasciitis.  At her July 2017 Board hearing, the Veteran testified that she attends physical therapy for plantar fasciitis and testified as to pain and tenderness of the feet.  

The Veteran submitted private treatment records documenting treatment for foot pain, documented as tenderness of the peroneal tendons and plantar fascia.

Specific to plantar fasciitis, service treatment records do not document any relevant treatment, complaints or diagnosis.  A December 2009 Medical Board examination documented normal feet upon clinical evaluation.  The Veteran specifically denied any history of foot trouble in the accompanying Report of Medical History.

At a January 2016 VA examination, the Veteran reported pain and functional impairment as difficulty walking.  Upon physical examination, the examiner concluded that the Veteran did not have a current diagnosis.  

At a February 2017 VA examination, an examiner again concluded that the Veteran did not have a current foot disorder associated with foot pain.  The examiner further noted that plantar fasciitis is an "acute self-limited condition and is not a chronic condition."  

Here, the Veteran has reported the presence of pain in the feet and a history of plantar fasciitis.  It is of note, that the Veteran is already service-connected for bilateral calcaneal spurs and plantar keratosis.  Service treatment records do not document complaints, treatment or diagnosis specific to plantar fascitis.  A December 2009 Medical Board Examination revealed normal feet and arches, and the Veteran specifically denied any relevant symptoms.   VA examinations in January 2016 and February 2017 do not diagnosis plantar fascitis of the feet, or any other foot disease or residual of injury upon diagnostic testing (other than those already service-connected).  While the Board notes private treatment records documenting foot pain, the probative evidence does not show a diagnosed foot disorder other than the Veteran's currently service-connected disorders.  

The Veteran is certainly competent to report the presence of foot pain and the Board finds such reports to be credible.  However, it finds the results of diagnostic testing during physical examinations to be more probative than the Veteran's self-reported diagnosis of plantar fascitis and private treatment records documenting tenderness of the peroneal tendons and plantar fascia.  This does not constitute a disease or injury for which service connection may be awarded.

Here, the preponderance of the evidence is against the claim.  Service connection is granted when there is evidence of in-service disease or injury resulting in disability. 38 U.S.C. § 1110.  While the Board does not dispute the presence of foot pain, the Veteran has presented no competent evidence of pathology (disease or injury) to account for her post-service complaints of foot pain separate from her already service-connected foot disabilities.  At this time, there is no competent evidence of pathology that would account for her post-service complaints.  While the Veteran asserts that she was given a diagnosis of plantar fascitis, service treatment records and VA examinations indicate otherwise.  The actual medical records are more probative and more credible than her recounting.

While the Veteran may believe that she has bilateral plantar fasciitis, the Board finds the physical examinations and diagnostic testing performed by medical professionals to be more probative than the Veteran's self-diagnosis, even when accounting for the private treatment records documenting physical therapy for foot pain.  Since there is no identifiable disease or injury in this case (other than those disorders already service-connected), there is no basis for service connection of a disorder productive of foot pain.  Id. 

In addition, other than her lay statements, there is no reliable evidence linking her post-service complaints to an event during service.  At best, there are post-service reports of pain without evidence of disease or injury.  

In other words, there is no other underlying disease or injury, or no identified pathology with respect to the feet, other than those disabilities already service-connected.   In order to qualify for compensation under 38 U.S.C. §§ 1110, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Thus, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As there is no disability due to disease or injury, service connection on a secondary basis is not applicable.  38 C.F.R. § 3.310.



ORDER

Entitlement to service connection for plantar fasciitis, left foot, is denied.

Entitlement to service connection for plantar fasciitis, right foot, is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


